                                                                                                  4/6/2020

               Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.                                                       Tel: 718-740-1000
Email: abdul@abdulhassan.com                                               Fax: 718-740-2000
Employment and Labor Lawyer                                        Web: www.abdulhassan.com

                                          April 3, 2020

Via ECF

Hon. Alison J. Nathan, USDJ
United States District Court, SDNY
40 Foley Square, Courtroom: 906
New York, NY 10007
Tel: XXX-XX-XXXX

                      Re: Tenesaca v. Gemelli Restaurant Group Inc. et al
                          Case No. 19-CV-10976 (AJN)(SLC)
                          Motion for Extension of Time
Dear Judge Nathan:

        My firm represents plaintiff in the above-referenced action and I respectfully write to
request a 30-day extension of the April 3, 2020 deadline to respond to the Court’s orders and
related deadlines. This request is being made because some additional time is needed to confer
with Plaintiff in light of the disruptions created by the COVID-19 Virus situation in New York
State and the Country.

       We thank the Court in advance for its time and consideration.

Respectfully submitted,                       The above request for an extension is hereby
                                              GRANTED. The initial pre-trial conference
Abdul Hassan Law Group, PLLC                  currently scheduled for April 24, 2020 is
                                              hereby adjourned sine die.
_/s/ Abdul Hassan____________                 SO ORDERED.
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff
                                                              SO ORDERED.         4/6/20




                                                              Alison J. Nathan, U.S.D.J.
                                                1
